Citation Nr: 1514300	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in February 2007.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1989 to June 2006.

This case comes to the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs Medical Center (VAMC).

The Veteran testified before the undersigned Veterans Law Judge in July 2014.

This appeal addresses medical expenses incurred in February 2007.  The Veteran, in a December 2011 statement, appears to be seeking reimbursement for additional medical expenses incurred between his separation for military service in June 2006 and his enrollment in the VA medical system, which seems to have occurred after July 2008, the effective date of his earliest grant of service connection.  The issue of reimbursement for these additional medical expenses has therefore been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A May 2008 letter from the VA Eligibility Coordinator at the VA Outpatient Clinic in Jacksonville, Florida, denied the Veteran access to the VA medical system by finding he did not have at least 24 months of consecutive active duty.  As noted above, the Veteran served from 1989 to 2006. The Veteran claims that, but for this administrative error, he would not have sought treatment at a private hospital in February 2007. 



These factors give rise to certain due process concerns which must be addressed before the merits of the claim. Accordingly, the case is REMANDED for the following action:

1. Ascertain when the Veteran initially applied for VA medical care benefits.    

2. Ascertain the total expense incurred for the February 2007 treatment at Baptist Medical Center South.  Please note the claims folder contains a March 2007 letter stating that Baptist Medical Center South approved the Veteran to receive charity care assistance.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






